          Case 5:19-cv-00868-R Document 72 Filed 06/08/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

NICOIS M. SMITH,                           )
                                           )
                    Plaintiff,             )
                                           )
v.                                         )          CIV-19-868-R
                                           )
OKLAHOMA STATE OF, ET AL.,                 )
                                           )
                    Defendants.            )

                                       ORDER

      Before the Court is the Second Supplemental Report and Recommendation issued

by Magistrate Judge Gary M. Purcell on May 4, 2020. (Doc.No. 54) Plaintiff filed an

unsigned objection to the Report and Recommendation on May 11, 2020 (Doc.No. 57),

which the Court ordered be returned to him on May 14, 2020. Plaintiff has not returned a

signed version of his objection which has by order dated this same date been stricken.

Accordingly, the Court hereby ADOPTS the Report and Recommendation in its entirety

and the Motion to Vacate Sentence Pursuant to 28 U.S.C. § 2255 (Doc.No. 53) is hereby

DENIED.

      IT IS SO ORDERED this 8th day of June 2020.
